Citation Nr: 0714248	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-01 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a knee disability.  

4.  Entitlement to an increased (compensable) rating for acne 
vulgaris.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to March 
1944 and from March 1953 to March 1955.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction is with the RO in Waco, Texas.  

In his January 2003 and June 2003 substantive appeals, the 
veteran requested a hearing before a member of the Board.  He 
was subsequently scheduled for a hearing in September 2005 
and notified of such in August 2005.  In August 2005, he 
canceled his hearing request.  In April 2006, the veteran 
submitted a document stating that he had no further 
information or evidence to submit, and requested that VA 
decide his claim as soon as possible.  

In October 2005, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington D.C. to 
obtain additional evidence, if available, and to afford the 
veteran a VA examination of his skin.  These actions 
completed, the matter has been returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  No competent evidence of record shows that the veteran 
suffers from a current left shoulder disability.  

2.  No competent evidence of record shows that a knee 
disorder had its onset during service or is otherwise 
etiologically related to his service.  

3.  No competent evidence of record shows that the veteran's 
degenerative disease of the back had its onset during 
service, within one year of separation from service, or is 
otherwise etiologically related to his service.  

4.  The veteran's service-connected acne vulgaris does not 
result in any characteristic of disfigurement, deep or 
unstable scars, scars that cause limitation of motion, scars 
covering at least 144 square inches, scars painful upon 
examination, or more than superficial acne.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder 
disability have not been met.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for service connection for a knee disability 
have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

3.  The criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. § 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309.  (2006).

4.  The criteria for a compensable rating for service 
connected acne vulgaris have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.118, Diagnostic Codes 7800, 7806 (2002), Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804, 7805, 7828 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
May 2002, January 2003, and March 2006.  The May 2002 letter, 
which preceded the initial adjudication by the RO in August 
2002, provided notice as to the veteran's claims for service 
connection for back, knee, and left shoulder disabilities.  
This letter informed the veteran of the requirements of a 
successful service connection claim, and of his and VA's 
respective duties in obtaining evidence.  He was asked to 
submit information and/or evidence, which would include that 
in his possession, to the RO.  The content and timing of this 
notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The January 2003 letter 
provided the veteran with notice as to his claim for a 
compensable rating for his service connected acne vulgaris.  
This letter informed the veteran of the requirements of a 
successful claim for an increased rating, that is, that his 
disability had increased in severity.  He was also provided 
with notice as to his and VA's respective duties in obtaining 
evidence and requested that he submit information and/or 
evidence, which would include that in his possession, to the 
RO.  Notice as to assignment of effective dates and 
additional notice as to assignment of disability ratings, was 
provided the veteran by the March 2006 letter.  The content 
of the January 2003 and March 2006 letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Although notice as to assignment of disability ratings and 
effective dates did not precede the initial adjudication by 
the RO of the service connection claims, this timing error 
will not result in prejudice to the veteran.  The Board is 
denying his claims, thereby rendering moot any questions as 
to assignment of disability ratings for his service 
connection claims, or as to assignment of effective dates for 
any of his claims.  Since the January 2004 notice letter, the 
veteran has had a meaningful opportunity to participate 
effectively in the processing of his claim for a compensable 
rating for service-connected acne vulgaris, as he had the 
opportunity to submit additional argument and evidence.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additional 
evidence has been obtained, in the form of the March 2004 VA 
examination.  Additional argument has been submitted by the 
veteran's representative in November 2004 and August 2005.  
Additional process has been provided by means of the January 
2004 and April 2006 statements of the case.  For these 
reasons, the veteran has not been prejudiced by the timing of 
the VCAA notice.

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  The veteran has indicated treatment at 
VA health care facilities in Waco, Texas and in Deerborne 
Michigan.  Efforts by the RO to obtain these records resulted 
in negative responses, indicating that no such records exist.  
The veteran has not requested VA assistance in obtaining any 
other records.  Appropriate VA examinations of the veteran's 
skin were conducted in July 2002, February 2003, and March 
2006.  

VA examinations of the veteran's back, left shoulder, and 
knees have not been conducted.  Merely filing a claim for 
benefits is not enough to necessitate a medical examination.  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  VA's duty to provide a medical examination is not 
triggered unless the record contains competent evidence of a 
current disability or symptoms of a current disability, 
evidence establishing that an event, injury, or disease 
occurred in service or a diseases manifesting during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the preponderance of the evidence is against a 
finding that the veteran injured his back, knees, or left 
shoulder during service.  The Board thus declines to afford 
the veteran medical examinations with regard to these claimed 
disabilities.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2006); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran claims that he injured his back, left shoulder 
and knee during service.  Specifically, that he fell down an 
escape hatch in 1943 while aboard ship and that his back was 
x-rayed and taped.  He has not specified which knee he 
allegedly injured.  He also claims that he is currently 
having problems with his back, left shoulder, and knee.  

Service medical records contain no reports of any injury, 
complaint, or treatment for the veteran's back, shoulders, or 
knees.  The only x-rays reported in the service medical 
records were a chest x-ray at induction into service and x-
ray treatment in December 1943 and January 1944 for his acne 
vulgaris.  A VA report of physical examination, dated in 
January 1948, indicates that the veteran had no rheumatism 
and none of his joints were affected.  In January 1953, when 
the veteran re-entered service, he indicated on a report of 
medical history that he did not then have nor ever had 
painful or trick shoulder, trick or locked knee, or arthritis 
or rheumatism.  A February 1955 separation report of medical 
examination, from the veteran's second period of duty, 
indicates that his spine, other musuloskeletal, lower 
extremities, and upper extremities were all normal.  

Post service, the first evidence of any of these claimed 
disabilities is shown in July 1978 Scott and White Hospital 
records.  These records report that the veteran "gets a 
little stiffness in the right lumbosacral area at times he 
has played some golf."  Lumbosacral spine x-rays showed mild 
anterior hypertrophic changes with spina bifida acculta of 
S1.  He was diagnosed with "probably mild degenerative 
arthritis."  

Also associated with the claims file are treatment records 
from Fausett Chiropractic Clinic.  A March 2002 letter, 
signed by John S. Fausett, D.C., states that the veteran had 
received spinal treatment at this facility since 1988.  The 
chiropractor stated that the veteran suffered from 
degenerative discopathies at the lower cervical and lumbar 
regions of the spine.  Treatment notes from February 2001 
report a symptom of left knee pain on flexion when sitting.  
The chiropractor assessed the veteran with L-4 subluxation.  
An October 2001 treatment note reported symptoms of a sore 
right neck and shoulder; but there is no mention of the 
veteran's left shoulder.  Nor do these records, or any other 
records, mention any association between the veteran's knee 
and back complaints and his service.  There is no competent 
medical evidence of record relating any current back or knee 
disorder to the veteran's active service.

The veteran's assertion that he has a current left shoulder 
disability is not competent evidence of such.  While he is 
competent to describe observable symptoms, which he has not, 
he is not competent to provide medical evidence of a 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

No competent evidence of record shows that the veteran has a 
left shoulder disability.  Entitlement to service connection 
for disease or injury is limited to cases in which such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran's claim 
for service connection for a left shoulder disability must be 
denied because the first essential criterion for the grant of 
service connection, competent evidence of a disability for 
which service connection is sought, has not been met.  In the 
absence of proof of a current disease or injury, there can be 
no valid claim.  Id.  

Medical evidence shows that the veteran has degenerative 
disease of the spine.  There is no evidence of degenerative 
disease until July 1978, 23 years after his last separation 
from service and 35 years after the alleged injury.  
Therefore, the presumptive provisions of 38 C.F.R. § 3.307 
and § 3.309 are not for application.  

The Board also finds that the preponderance of the evidence 
is against a finding that the veteran suffered any injury to 
his back, knee, or for that matter, his shoulders, during 
service.  His report of an injury from falling down a hatch 
comes for the first time in March 2002.  As explained above, 
service medical records contain no mention of this injury or 
any resultant complaint or treatment.  The contemporaneously 
generated service medical records are more probative on this 
matter than the veteran provided history, reported for the 
first time half a century after the alleged event.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran); see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence).  

Because the Board finds that there was no in-service injury 
or disease of the veteran's back or knees, or any evidence 
linking a current disability to his service, his claim for 
service connection for these disabilities must also be 
denied.  


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

Service connection for acne vulgaris was established in June 
1947 and a 10 percent rating was assigned.  This rating was 
reduced to 0 percent (non-compensable) effective in March 
1948, and has remained in effect since that time.  The 
veteran was rated under the criteria found in 38 C.F.R. § 
4.118, Diagnostic Code 7806.  His assertions are that his 
appearance is negatively impacted when his disability flares 
up.  

During the pendency of the veteran's appeal, changes were 
made to the Schedule for Rating Disabilities for disabilities 
of the skin effective August 30, 2002.  Generally, in a claim 
for an increased rating, where the rating criteria are 
amended during the course of the appeal, the Board considers 
both the former and the current schedular criteria because, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312- 13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  A review of 
the record demonstrates that the RO considered the old and 
new rating criteria, and the veteran was made aware of the 
changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to August 30, 2002, the rating schedule contained no 
Diagnostic Code specifically for rating acne.  Ratings were 
assigned based on criteria for an analogous disease.  See 38 
C.F.R. § 4.20.  In this case 38 C.F.R. §4.118 Diagnostic Code 
7806 (2002), for rating eczema, contains such criteria.  
Pursuant to the former criteria contained in Diagnostic Code 
7806, a 10 percent evaluation is assigned for eczema with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area; and a 30 percent rating is 
assigned for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation required that the condition be productive of 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations or exceptionally repugnant 
disfigurement.  Id.  

The Board has also considered application of 38 C.F.R. § 
4.118 Diagnostic Code 7800, as effective prior to August 
2002.  This Diagnostic Code provided for ratings of 
disfiguring scars of the head face or neck.  Id.  Slight 
disfiguring scars of the head, face, or neck were assigned a 
non-compensable rating.  Id.  Moderately disfiguring scars of 
the head, face, or neck warranted 10 percent disability 
rating.  Id.  Severely disfiguring scars of the head, face, 
or neck, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, warranted a 30 
percent disability rating.  Id.  Scars of the head, face, or 
neck that were completely disfiguring or resulted in 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement warranted a 50 
percent disability rating.  When, in addition to tissue loss 
and cicatrization, there was marked discoloration, color 
contrast, or the like, the 50 percent rating under Diagnostic 
Code 7800 could have been increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  The 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.  Id.  

On August 30, 2002, Diagnostic Code 7828 was published for 
rating acne.  The new criteria provided as follows:  Deep 
acne (deep inflamed nodules and pus-filled cysts) affecting 
40 percent or more of the face and neck were rated as 30 
percent disabling.  Id.  Deep acne (deep inflamed nodules and 
pus- filled cysts) affecting less than 40 percent of the face 
and neck, or; deep acne other than on the face and neck was 
rated as 10 percent disabling.  Id.  Superficial acne 
(comedones, papules, pustules, superficial cysts) of any 
extent was rated as noncompensable.  Id.  Or rate as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  Id.  

Under 38 C.F.R. § 4.118 Diagnostic Code 7800, which became 
effective August 30, 2002, disfigurement of the head, face, 
or neck is assigned a 10 percent evaluation if there is one 
characteristic of disfigurement.  A 30 percent evaluation is 
warranted if there are visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features [nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips], or if there are two 
or three characteristics of disfigurement.  A 50 percent 
evaluation is authorized if there is visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features [nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips], or 
if there are four or five characteristics of disfigurement.  
An 80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2006).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  

In July 2002, February 2003, and March 2006, the veteran 
underwent VA examinations of his skin.  The only sign of 
active acne noted by the July 2002 examiner was two active 
pustular lesions and multiple small comedomes on the 
veteran's back.  No active lesion were otherwise found.  This 
examiner also noted scars on the nose and chin.  The February 
2003 examiner found one superficial outbreak on the back of 
the veteran's head.  This was superficial with papules.  This 
examiner noted scars on the face but no disfigurement.  The 
March 2006 examiner found no evidence of urticaria, primary 
cutaneous vasculitis, or erythema multiforme, and stated that 
less than 40 percent of the veteran's face and neck were 
affected.  The veteran reported at each examination that he 
has flare-ups that consist of cystic eruptions with secondary 
infection.  

Included with the March 2004 examination report are color 
photographs of the veteran, back and neck.  These photographs 
show blotchy red skin with what may be a few small, barely 
noticeable scars.  

While each VA examiner has provided a description of the 
veteran's skin, none of the descriptions include findings of 
exudation, exfoliation, itching, marked disfigurement, 
systemic or nervous manifestations, ulceration, or extensive 
lesions.  Nor has the veteran complained of any of these 
symptoms.  Therefore, a compensable rating under the 
unrevised Diagnostic Code 7806 is not warranted.  

The scars depicted in the photographs and the February 2003 
examiner's description of the scars on the veteran's face 
cannot be reasonably construed as even slightly disfiguring 
scars under the unrevised criteria for Diagnostic Code 7800.  
Similarly, the description by the February 2003 examiner, 
that there was no disfigurement, precludes a finding of even 
one characteristic of disfigurement.  Therefore, a 
compensable rating is not available under either version of 
Diagnostic Code 7800.

As there is no evidence of deep scars, limitation of motion 
due to scars, scars covering an area of 144 square inches or 
larger, unstable scars, or scars painful on examination, 
Diagnostic Codes for rating these manifestations are not for 
application.  See 38 C.F.R. § 4.118 Diagnostic Codes 7801, 
7802, 7803, 7804, 7805 (2006).  No examiner found the veteran 
to suffer from other than superficial acne.  Therefore, a 
non-compensable rating under the criteria found in Diagnostic 
Code 7828 is appropriate.  

Because the veteran's acne vulgaris does not satisfy the 
criteria under any applicable diagnostic code for a 
compensable rating, his claim must be denied.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has not required any 
periods of hospitalization for his service-connected acne 
vulgaris.  While he reported during the March 2006 
examination, that flare-ups of his acne vulgaris causes him 
to feel self conscious in his employment dealing with the 
public, there is no evidence that this disability has caused 
him to lose employment or suffer any marked interference with 
employment.  In the absence of evidence presenting such 
exceptional circumstances, the claim is not referred for 
consideration of an extraschedular rating; the veteran's 
disability is appropriately rated under the schedular 
criteria.

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims for service connection for 
back, knee, and left shoulder disorders, and for an increased 
rating for service-connected acne vulgaris.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-


doubt rule as required by law and VA regulation.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for a left shoulder 
disability is denied.  

Entitlement to service connection for a back disability is 
denied.  

Entitlement to service connection for a knee disability is 
denied.  

Entitlement to an increased (compensable) rating for acne 
vulgaris is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


